DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb 11, 2022  has been entered.
 
Claim Amendments
3.	The amendment filed February 11, 2022 has been entered. Claims 1-50, 57 and 65 are cancelled. Claim 55 was amended. Claims 51-54, 56, and 58-64 are withdrawn from consideration. Claims 55, and 67-73 are under consideration in this Office Action. 


Withdrawal of Claim Objections and Rejections
4.	The following objections and rejections  have been withdrawn in view of applicants’ amendment:

	b) The rejection of claims 55, 65 and 67-73 under 35 U.S.C. 102(a)(2) as being anticipated by Alexander et al., as evidenced by Ravenscroft et al; and
	c) The rejections of clams 55, 57, 65 and 67-73 under 35 U.S.C. 102(a)(1) as being anticipated by Forrest et al., as evidenced by Ravenscroft et al.


Response to Arguments
5.	Applicant’s arguments, filed February 11, 2022 with respect to the rejection(s) of claim(s) 55 and 67-73 under Forrest et al., as evidenced by Ravenscroft et al.
have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Faridmoayer (WO 2016020499 published Feb. 11, 2022; priority to Aug 2014). 
	It is noted that applicants argue about the date of the evidenced by Ravenscroft et al., article. Applicants is reminded that Forrest et al., (WO2017173415 published Oct 2017; priority to March 2016) is proper prior art as it was effectively filed before the  applicant’s effective filing date. Forrest et al clearly discloses the 23A pneumococcal saccharide conjugated to a carrier protein wherein the pneumococcal saccharide comprises less than 500 repeat units as claimed.  Ravenscroft et al., simply provide evidence that the 23A pneumoccal saccharide has the instantly claimed chemical structure. Thus the date of the evidence not need to filed before the  applicant’s 
	Additionally, Faridmoayer disclose a hybrid oligosaccharides and polysaccharides, wherein said hybrid oligosaccharides and polysaccharides do not comprise a hexose at the reducing end of their first repeat unit just as instantly claimed.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 55 and 67-73 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faridmoayer (WO 2016020499 published Feb. 11, 2022; priority to Aug 2014).

n to a 	pneumococcal saccharide comprising one or more repeat unit(s)    —>4)-P-D-Glcp-(1 ->3)-[[-L-Rhap-(1 ->2)]-[Gro-(2->P3)]--D-Galp-
(1—>4)]--L-Rhap-(1—> conjugated to a carrier protein wherein the pneumococcal saccharide comprises less than 500 repeat units; wherein the pneumococcal saccharide is conjugated to a carrier protein selected from CRM197, Diphtheria toxoid, tetanus toxoid, detoxified exotoxin A from P. aeruginosa, detoxified hemolysin A of S. aureus, clumping factor A, clumping factor B, E. coli FimH, E. coli FimHC, E. coli heat labile enterotoxin, detoxified variants of E. coli heat labile enterotoxin, Cholera toxin B subunit (CTB), cholera toxin, detoxified variants of cholera toxin, E. coli sat protein, the passenger domain of E. coli sat protein, C. jejuni AcrA, C. jejuni natural glycoproteins, S. pneumoniae pneumolysin, S. pneumoniae NOX, S. pneumoniae PspA, S. pneumoniae PcpA, S. pneumoniae PhtD, S. pneumoniae PhtE, S. pneumoniae ply (e.g. detoxified ply), or S. pneumoniae LytB; wherein the pneumococcal saccharide is a hybrid oligosaccharide or polysaccharide having a structure; (B)n—A—>
wherein A is an oligosaccharide containing at least 2, 3, 4, 5, 6, 7 or 8 monosaccharides, with a hexose monosaccharide derivative at the reducing end (indicated by the arrow in the diagram); wherein the hexose monosaccharide derivative is N-acetylglucosamine (GlcNAc), N- acetyl galactoseamine (GalNAc), 2,4-Diacetamido-2,4,6-trideoxyhexose (DATDH). N- acetylfucoseamine (FucNAc), or N-acetylquinovosamine (QuiNAc) (e.g. N-acetylglucosamine (GlcNAc)), wherein B is an oligosaccharide repeat unit —>4)-B-D-Glcp-(1—>3)-[[a-L-Rhap-(1—>2)]- [Gro-(2—>P—>3)]-B-D-Galp-(1—> 4) ]-B-L-Rhap-(1—>:; and wherein n is at least 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, or at least 20.


Embodiment 57 disclose the S. pneumoniae capsular polysaccharide is CP23A [para 65].  Embodiment 75 disclose the carrier protein is detoxified Exotoxin A of P. aeruginosa (EPA), CRM197, maltose binding protein (MBP), Diphtheria toxoid, Tetanus toxoid, detoxified hemolysin A of S. aureus, clumping factor A, clumping factor B, E. coli FimH, E. coli FimHC, E. coli heat labile enterotoxin, detoxified variants of E. coli heat labile enterotoxin, Cholera toxin B subunit (CTB), cholera toxin, detoxified variants of cholera toxin [para 83].  Thus,  Faridmoayer disclose a hybrid oligosaccharide or polysaccharide having a structure (B)n— A→ wherein A is an oligosaccharide repeat unit containing at least 2, 3, 4, 5, 6, 7 or 8 monosaccharides, with a hexose monosaccharide derivative at the reducing end (indicated by arrow); wherein B is an oligosaccharide repeat unit containing at least 2, 3, 4, 5, 6, 7 or 8 monosaccharides; wherein A and B are different oligosaccharide repeat units; and wherein n is at least 2, 3, 4, 5, 6, 7, 8, 9, 10, 1 1, 12, 13, 14, 15, 16, 17, 18, 19, or at least 20. The hybrid can 
	Therefore, Faridmoayer disclose the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

7.	Claims 51 and 67-73 are rejected under 35 U.S.C. 103 as being obvious over Forrest et al., (WO2017173415 published Oct 2017; priority to March 2016) as evidenced by Ravenscroft et al., (Carbohydr Res  2017 Oct 10;450:19-29. Epub 2017 Aug 18) in view of Faridmoayer (WO 2016020499 published Feb. 11, 2022; priority to Aug 2014). 
The applied reference has a common inventorwith the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

	The claims are drawn to a pneumococcal saccharide comprising one or more repeat unit(s)    —>4)-P-D-Glcp-(1 ->3)-[[-L-Rhap-(1 ->2)]-[Gro-(2->P3)]--D-Galp-
-L-Rhap-(1—> conjugated to a carrier protein wherein the pneumococcal saccharide comprises less than 500 repeat units; wherein the pneumococcal saccharide is conjugated to a carrier protein selected from CRM197, Diphtheria toxoid, tetanus toxoid, detoxified exotoxin A from P. aeruginosa, detoxified hemolysin A of S. aureus, clumping factor A, clumping factor B, E. coli FimH, E. coli FimHC, E. coli heat labile enterotoxin, detoxified variants of E. coli heat labile enterotoxin, Cholera toxin B subunit (CTB), cholera toxin, detoxified variants of cholera toxin, E. coli sat protein, the passenger domain of E. coli sat protein, C. jejuni AcrA, C. jejuni natural glycoproteins, S. pneumoniae pneumolysin, S. pneumoniae NOX, S. pneumoniae PspA, S. pneumoniae PcpA, S. pneumoniae PhtD, S. pneumoniae PhtE, S. pneumoniae ply (e.g. detoxified ply), or S. pneumoniae LytB; wherein the pneumococcal saccharide is a hybrid oligosaccharide or polysaccharide having a structure; (B)n—A—>
wherein A is an oligosaccharide containing at least 2, 3, 4, 5, 6, 7 or 8 monosaccharides, with a hexose monosaccharide derivative at the reducing end (indicated by the arrow in the diagram); wherein the hexose monosaccharide derivative is N-acetylglucosamine (GlcNAc), N- acetyl galactoseamine (GalNAc), 2,4-Diacetamido-2,4,6-trideoxyhexose (DATDH). N- acetylfucoseamine (FucNAc), or N-acetylquinovosamine (QuiNAc) (e.g. N-acetylglucosamine (GlcNAc)), wherein B is an oligosaccharide repeat unit —>4)-B-D-Glcp-(1—>3)-[[a-L-Rhap-(1—>2)]- [Gro-(2—>P—>3)]-B-D-Galp-(1—> 4) ]-B-L-Rhap-(1—>:; and wherein n is at least 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, or at least 20.

Streptococcus pneumoniae serotype selected from a group consisting of 23 A [para. 0003].  FIGURE 7 illustrates the projected expanded coverage provided by a Streptococcus pneumoniae polypeptide conjugate vaccine comprising Streptococcus pneumoniae serotypes 23A, 23B, 33F, and 35B (ePCV; LiffeyVax Serotypes) against invasive pneumococcal disease (IPD).  
By conjugating a saccharide to a polypeptide, the immune response to the saccharide can be enhanced by inducing a T cell dependent response. A saccharide alone may not stimulate T cells because, for example, a saccharide may not be loaded onto the Major Histocompatibility Complex (MHC) of antigen presenting cells [para. 0041].  An immunogenic saccharide-polypeptide conjugate can comprise one unique saccharide antigen coupled a polypeptide [para. 0042].  A saccharide can be from any bacteria and fungi that can incorporate saccharides into their surface structure. For example, saccharides can be from S. pneumonia [para. 0043].    A polypeptide can be conjugated to an immunogenic serotype 23A capsular polysaccharide or fragment thereof isolated from S. pneumonia [para. 0052].  CRM197 can be conjugated to an immunogenic serotype 23A capsular polysaccharide, fragment thereof, or combination S. pneumonia [para. 0054]. Furthermore, Forrest et al., disclose numerous composition comprising S. pneumonia serotype 23A  [para. 0070].
	The conjugate polypeptide can be CRM197 , tetanus toxoid, a diphtheria toxoid, a cholera toxoid, pertussis toxoid, inactivated or mutant pneumococcal pneumolysin, pneumococcal surface protein A, pneumococcal adhesion protein A, pneumococcal lipoprotein PsaA, C5a peptidase group A or group B streptococcus, a non-typable H. influenzae P4 protein, a non-typable H. influenzae P6 protein, M catarrhalis uspA, a keyhole limpet haemocyanin (KLH), OMPC from N. meningitidis, the purified protein derivative of tuberculin(PPD), protein D from H. influenzae, PspA, or any fragment thereof [para. 0049]. The vaccine can be used as a prophylatic for disease caused by S. pneumoniae, such as meningitis, pneumonia, and severe invasive diseases associated with pneumococcal infection. The subject can be a human. The subject or human can be a subject or human in need thereof [para. 0079]. Forrest et al., provides the conjugated capsular polysaccharide serotype 23A from Streptococcus pneumoniae conjugated to a carrier protein wherein the pneumococcal saccharide is conjugated to a carrier protein; but does not provide for a hybrid oligosaccharide or polysaccharide having a structure; (B)n—A—>.
 The publication does not disclose the claimed chemical structure. However, the analytical methods concerning the serotypes of Streptococcus pneumoniae are so well established that there cannot be any doubt that the claimed structure is the same as the structure of the polysaccharide disclosed by Forrest et al.  Ravenscroft et al., provide evidence identifying the structure of the serotype 23A capsular polysaccharide is: →4)-β-D-Glcp-(1→3)-[[α-L-Rhap-(1→2)]-[Gro-(2→P→3)]-β-D-Galp-(1→4)]-β-L-Rhap-Additionally, Ravenscroft et al., teach the 1H NMR spectrum (Fig. 2B) shows signals for the 23A tetrasaccharide.  Thus, the pneumococcal saccharide comprises less than 500 repeat units, and comprises 2 to 20 repeat units.
Faridmoayer teach oligosaccharides or polysaccharides are those oligosaccharides or polysaccharides that comprise a hexose monosaccharides (e.g., glucose) at the reducing end of the first repeat unit, whereas the hybrid oligosaccharides or polysaccharides do not comprise a hexose at the reducing end of the first repeat unit, but instead comprise a hexose monosaccharide derivative. Such hexose monosaccharide derivatives are proper substrates, and thus in the appropriate host cell background can be linked to a carrier protein so as to generate a bioconjugate useful in, e.g., treatment of bacterial disease/infection and/or vaccination against bacterial disease/infection [para. 007]. The hybrid oligosaccharide or polysaccharide is identical to the donor oligosaccharide or polysaccharide, with the exception of the fact that said hybrid oligosaccharide or polysaccharide comprises a hexose monosaccharide derivative at the reducing end of the first repeat unit in addition to comprising all of the monosaccharides of the donor oligosaccharide or polysaccharide [para 14]. The hexose monosaccharide derivative is any monosaccharide which C-2 position is modified with acetamido group such as N-acetylglucosamine (GlcNAc), N-acetylgalactoseamine (GalNAc), 2,4-Diacetamido-2,4,6- trideoxyhexose (DATDH). N-acetylfucoseamine (FucNAc), N-acetylquinovosamine (QuiNAc);, wherein said hexose monosaccharide derivative is N- acetylglucosamine (GlcNAc) [para 16].  
Embodiment 57 disclose the S. pneumoniae capsular polysaccharide is CP23A [para 65].  Embodiment 75 disclose the carrier protein is detoxified Exotoxin A of P. aeruginosa (EPA), CRM197, maltose binding protein (MBP), Diphtheria toxoid, Tetanus toxoid, detoxified hemolysin A of S. aureus, clumping factor A, clumping factor B, E. coli FimH, E. coli FimHC, E. coli heat labile enterotoxin, detoxified variants of E. coli heat labile enterotoxin, Cholera toxin B subunit (CTB), cholera toxin, detoxified variants of cholera toxin [para 83].  Thus,  Faridmoayer disclose a hybrid oligosaccharide or polysaccharide having a structure (B)n— A→ wherein A is an oligosaccharide repeat unit containing at least 2, 3, 4, 5, 6, 7 or 8 monosaccharides, with a hexose monosaccharide derivative at the reducing end (indicated by arrow); wherein B is an oligosaccharide repeat unit containing at least 2, 3, 4, 5, 6, 7 or 8 monosaccharides; wherein A and B are different oligosaccharide repeat units; and wherein n is at least 2, 3, 4, 5, 6, 7, 8, 9, 10, 1 1, 12, 13, 14, 15, 16, 17, 18, 19, or at least 20. The hybrid can be used to treat or prevent a bacterial infection in a subject, comprising administering to the subject the composition and a method of inducing an immune response against a bacterial strain in a subject, comprising administering to the subject the composition [para 107-108]. 
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Faridmoayer’s hybrid oligosaccharides or polysaccharides to Forrest et al’s conjugated capsular polysaccharide serotype 23A from Streptococcus pneumoniae conjugated to a carrier protein wherein the pneumococcal saccharide is conjugated to a carrier protein in order to provide a hexose monosaccharide derivative so as to generate a bioconjugates useful in, e.g., treatment of bacterial disease/infection and/or vaccination against bacterial disease/infection. One of ordinary skill in the art would have a reasonable expectation of success by incorporating the hexose  conjugated capsular polysaccharide serotype 23A from Streptococcus pneumoniae conjugated to a carrier protein wherein the 23A pneumococcal saccharide is conjugated to a listed carrier protein.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a pneumococcal saccharides conjugated to a carrier protein and there is no change in the respective function of the 23A, carrier protein or hexose monosaccharide, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 





Pertinent Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Park et al., teach L-Rhamnose Is Often an Important Part of Immunodominant Epitope for Pneumococcal Serotype 23F Polysaccharide Antibodies in Human Sera Immunized with PPV23 (PLOS One 8(12): e83810. Karlsson et al., ( Eur. J Biochem. 1998 July1;255(1):296-302 teach chemical structures of the capsular polysaccharides from Streptococcus pneumoniae types 32F and 32A polysaccharides are composed of tetrasaccharide repeating units.  Richards et al., (Biochem & Cell Biol. Vol 66; No7; July 1988) teach the capsular polysaccharides from Streptococcus pneumoniae types 23F polysaccharides is composed of tetrasaccharide repeating units.  Richards et al., (Can J Biochem Cell Biol 1985 Sep;63(9):953-68) teach the structure of the specific capsular polysaccharide of Streptococcus pneumoniae type 11F is a repeating tetrasaccharide unit.  

Conclusion
9.	No claims allowed.


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JANA A HINES/Primary Examiner, Art Unit 1645